                Case 8:16-cv-02277-CJC-DFM Document 299 Filed 08/29/19 Page 1 of 34 Page ID
                                                #:14926


             1       COOLEY LLP
                     MICHAEL A. ATTANASIO (151529)
             2       (mattanasio@cooley.com)
                     BARRETT J. ANDERSON (318539)
             3       (banderson@cooley.com)
                     CRAIG E. TENBROECK (287848)
             4       (ctenbroeck@cooley.com)
                     SOPHIA M. RIOS (305801)
             5       (srios@cooley.com)
                     JAYME B. STATEN (317034)
             6       (jstaten@cooley.com)
                     4401 Eastgate Mall
             7       San Diego, CA 92121
                     Telephone: (858) 550-6000
             8       Facsimile: (858) 550-6420
             9       Attorneys for Plaintiff and Counter-Defendant
                     ChromaDex, Inc.
           10
                     Counsel continued on following page
           11
           12                                UNITED STATES DISTRICT COURT
           13                            CENTRAL DISTRICT OF CALIFORNIA
           14                                     (WESTERN DIVISION)
           15        ChromaDex, Inc.,                          Case No. 8:16-cv-2277-CJC (DFMx)
           16                       Plaintiff,                 CHROMADEX, INC.’S MEMORANDUM
                                                               OF CONTENTIONS OF FACT AND LAW
           17              v.
           18        Elysium Health, Inc. and Mark Morris,
           19                       Defendants.
           20                                                  Judge:        Hon. Cormac J. Carney
                     Elysium Health, Inc.,                     Courtroom:    7C
           21
                                    Counterclaimant,           Pretrial Conference: Sept. 18, 2019
           22                                                  Trial:               October 15, 2019
                           v.
           23
                     ChromaDex, Inc.,
           24
                                    Counter-Defendant.
           25
           26
           27
           28
  COOLEY LLP
ATTO RNEY S AT LAW
    SAN DIEGO
                                                                             CHROMADEX’S MEMORANDUM OF
                                                                              CONTENTIONS OF FACT AND LAW
                                                                                  8:16-cv-2277-CJC (DFMx)
                Case 8:16-cv-02277-CJC-DFM Document 299 Filed 08/29/19 Page 2 of 34 Page ID
                                                #:14927


             1       COVINGTON & BURLING LLP
                     MITCHELL A. KAMIN (202788)
             2       (mkamin@cov.com)
                     1999 Avenue of the Stars, Suite 3500
             3       Los Angeles, CA 90067-4643
                     Telephone: (424) 332-4800
             4       Facsimile: (424) 332-4749
             5       COVINGTON & BURLING LLP
                     PHILIP A. IRWIN (admitted pro hac vice)
             6       (pirwin@cov.com)
                     620 Eighth Avenue
             7       New York, NY 10018-1405
                     Telephone: (212) 841-1000
             8
                     Attorneys for Plaintiff and Counter-Defendant
             9       ChromaDex, Inc.
           10
           11
           12
           13
           14
           15
           16
           17
           18
           19
           20
           21
           22
           23
           24
           25
           26
           27
           28
  COOLEY LLP
ATTO RNEY S AT LAW                                                      CHROMADEX’S MEMORANDUM OF
    SAN DIEGO
                                                                         CONTENTIONS OF FACT AND LAW
                                                                             8:16-CV-2277-CJC (DFMX)
                Case 8:16-cv-02277-CJC-DFM Document 299 Filed 08/29/19 Page 3 of 34 Page ID
                                                #:14928


             1                                                      Table of Contents
             2                                                                                                                         Page
             3       I.    INTRODUCTION ............................................................................................... 1
             4       II.   SUMMARY STATEMENT OF CHROMADEX’S CLAIMS ........................... 2
                     III.  ELEMENTS REQUIRED TO ESTABLISH CHROMADEX’S CLAIMS ....... 2
             5       IV.   KEY EVIDENCE IN SUPPORT OF CHROMADEX’S CLAIMS ................... 5
             6             A.  Key Evidence In Support of ChromaDex’s Claims for Breach of
                               the PT and NR Supply Agreements (Elysium) ......................................... 5
             7                 1.     Failure to pay for 580 kilograms of pTeroPure and 3,000
             8                        kilograms of NIAGEN .................................................................... 5
                               2.     Disclosure and/or use of confidential and proprietary
             9                        information...................................................................................... 5
           10              B.  Key Evidence in Support of ChromaDex’s Claims for Breach of
                               the February and July Confidentiality Agreements (Morris).................... 6
           11              C.  Key Evidence In Support of ChromaDex’s Claims for
                               Misappropriation of Trade Secrets under CUTSA and the DTSA
           12                  (Elysium and Morris) ................................................................................ 7
           13              D.  Key Evidence in Support of ChromaDex’s Claims for Breach of
                               Fiduciary Duty (Morris) and Aiding and Abetting Breach of
           14                  Fiduciary Duty (Elysium) ....................................................................... 10
                     V.    SUMMARY STATEMENT OF ELYSIUM’S COUNTERCLAIMS .............. 11
           15        VI. ELEMENTS REQUIRED TO ESTABLISH DEFENDANTS’
           16              COUNTERCLAIMS ......................................................................................... 11
                     VII. SUMMARY STATEMENT OF DEFENDANTS’ AFFIRMATIVE
           17              DEFENSES ....................................................................................................... 13
           18        VIII. KEY EVIDENCE IN OPPOSITION TO ELYSIUM’S
                           COUNTERCLAIMS ......................................................................................... 15
           19              A.  Key Evidence in Opposition to Elysium’s Counterclaims for
                               Breach of Sections 3.7 and 3.9 ................................................................ 15
           20              B.  Key Evidence in Opposition to Elysium’s Counterclaim for Breach
           21                  of Sections 3.1 ......................................................................................... 18
                           C.  Key Evidence in Opposition to Elysium’s Counterclaim for Breach
           22                  of Section 3.11.3 ..................................................................................... 19
           23              D.  Key Evidence in Opposition to Elysium’s Counterclaim for Breach
                               of Section 4.1........................................................................................... 21
           24              E.  Key Evidence in Opposition to Elysium’s Counterclaim for Breach
                               of the Implied Covenant of Good Faith and Fair Dealing ...................... 22
           25              F.  Key Evidence in Opposition to Elysium’s Counterclaim for
           26                  Fraudulent Inducement............................................................................ 22
                           G.  Key Evidence in Opposition to Elysium’s Counterclaim for Patent
           27                  Misuse ..................................................................................................... 23
           28
  COOLEY LLP                                                                   i.                       CHROMADEX’S MEMORANDUM OF
ATTO RNEY S AT LAW
    SAN DIEGO
                                                                                                         CONTENTIONS OF FACT AND LAW
                                                                                                             8:16-CV-2277-CJC (DFMX)
                Case 8:16-cv-02277-CJC-DFM Document 299 Filed 08/29/19 Page 4 of 34 Page ID
                                                #:14929


             1                                                      Table of Contents
                                                                       (continued)
             2                                                                                                                           Page
             3               H.   Key Evidence in Opposition to Elysium’s Counterclaim for
                                  Restitution for Unjust Enrichment .......................................................... 24
             4       IX.     SUMMARY STATEMENT OF CHROMADEX’S AFFIRMATIVE
             5               DEFENSES ....................................................................................................... 24
                     X.      ANTICIPATED EVIDENTIARY ISSUES ...................................................... 26
             6       XI.     BIFURCATION OF ISSUES ............................................................................ 28
             7       XII.    JURY TRIAL .................................................................................................... 28
             8       XIII.   ISSUES OF LAW.............................................................................................. 28
                     XIV.    ATTORNEYS’ FEES ........................................................................................ 29
             9       XV.     ABANDONMENT OF ISSUES ....................................................................... 29
           10
           11
           12
           13
           14
           15
           16
           17
           18
           19
           20
           21
           22
           23
           24
           25
           26
           27
           28
  COOLEY LLP                                                                                               CHROMADEX’S MEMORANDUM OF
ATTO RNEY S AT LAW
    SAN DIEGO
                                                                               ii.                          CONTENTIONS OF FACT AND LAW
                                                                                                                8:16-CV-2277-CJC (DFMX)
                Case 8:16-cv-02277-CJC-DFM Document 299 Filed 08/29/19 Page 5 of 34 Page ID
                                                #:14930


             1             Pursuant to Local Rule 16-4 of the United States District Court for the Central
             2       District   of   California,   Plaintiff   and    Counter-Defendant   ChromaDex,       Inc.
             3       (“ChromaDex” or “Plaintiff”) respectfully submits its Memorandum of Contentions of
             4       Fact and Law.
             5       I.    INTRODUCTION
             6             ChromaDex and Elysium Health, Inc. (“Elysium”) both sell products containing
             7       a nutraceutical ingredient known as nicotinamide riboside, or “NR.” ChromaDex
             8       licensed key NR patents in 2012 and was the first company to successfully
             9       commercialize NR. In 2014, ChromaDex began to produce and sell commercial batches
           10        of NR under the tradename “NIAGEN” to companies marketing direct-to-consumer
           11        (“DTC”) products.
           12              One of those DTC companies was Elysium. Elysium approached ChromaDex in
           13        2013 seeking to purchase commercial quantities of NR in order to market a dietary
           14        supplement they later named “Basis.” Elysium first sold Basis to consumers in 2015
           15        and continues to sell it today.
           16              On June 30, 2016, Elysium ordered from ChromaDex large shipments of NR and
           17        another ingredient it puts in Basis, pterostilbene (“PT”). Elysium did not, and never
           18        has, paid for those orders. After June 30, Elysium never again placed an order for NR
           19        from ChromaDex, and its Basis product is now made with a new source of NR.
           20              ChromaDex filed this lawsuit in December 2016 to recover what it is owed for
           21        the June 30 ingredient orders. It has since expanded its claims and now alleges, among
           22        other things, that Elysium and former ChromaDex executive Mark Morris schemed to
           23        steal the ingredients from ChromaDex, “destroy” ChromaDex by undermining its
           24        relationships with its NR patent licensor and NR manufacturer, and accelerate
           25        Elysium’s acquisition of an alternate source of NR, all while Morris was a ChromaDex
           26        executive. It also alleges that both Elysium and Morris (collectively, “Defendants”)
           27        breached various confidentiality obligations in contracts they executed with
           28        ChromaDex by disclosing and misusing ChromaDex documents and information.
  COOLEY LLP                                                                      CHROMADEX’S MEMORANDUM OF
ATTO RNEY S AT LAW                                               1.                CONTENTIONS OF FACT AND LAW
    SAN DIEGO
                                                                                       8:16-cv-2277-CJC (DFMx)
                Case 8:16-cv-02277-CJC-DFM Document 299 Filed 08/29/19 Page 6 of 34 Page ID
                                                #:14931


             1              Elysium responded with counterclaims.
             2       II.    SUMMARY STATEMENT OF CHROMADEX’S CLAIMS
             3              ChromaDex brings claims against Elysium and Morris pursuant to California and
             4       federal law. Each claim is identified below:
             5              1.    Elysium breached the PT Supply Agreement;
             6              2.    Elysium breached the NR Supply Agreement;
             7              3.    Elysium and Morris violated the California Uniform Trade Secrets Act
             8                    (“CUTSA”) (Cal. Civ. Code § 3426, et seq.);
             9              4.    Elysium and Morris violated the Federal Defense of Trade Secrets Act
           10                     (“DTSA”) (18 U.S.C. § 1836, as amended);
           11               5.    Morris breached the February Confidentiality Agreement;
           12               6.    Morris breached the July Confidentiality Agreement;
           13               7.    Morris breached his fiduciary duty; and
           14               8.    Elysium aided and abetted Morris’s breach of fiduciary duty.
           15        III.   ELEMENTS REQUIRED TO ESTABLISH CHROMADEX’S CLAIMS
           16               Elements of Breach of Contract: PT Supply Agreement (Elysium):
           17               1.    ChromaDex and Elysium entered into a contract (the PT Supply
           18                     Agreement);
           19               2.    ChromaDex did all, or substantially all, of the significant things that the
           20                     contract required it to do, or was excused from having to do those things;
           21               3.    Elysium failed to do something the contract required it to do;
           22               4.    ChromaDex was harmed; and
           23               5.    Elysium’s breach of contract was a substantial factor in causing
           24                     ChromaDex’s harm.
           25        [Authority: Judicial Council of California, Civil Jury Instructions 303; see Toyo Tire &
           26        Rubber Co. v. Doublestar Dong Feng Tyre Co., 2018 WL 1895696, at *6 (C.D. Cal.
           27        Apr. 12, 2018) (Carney, J.).]
           28
  COOLEY LLP                                                                      CHROMADEX’S MEMORANDUM OF
ATTO RNEY S AT LAW
    SAN DIEGO
                                                              2.                   CONTENTIONS OF FACT AND LAW
                                                                                       8:16-CV-2277-CJC (DFMX)
                Case 8:16-cv-02277-CJC-DFM Document 299 Filed 08/29/19 Page 7 of 34 Page ID
                                                #:14932


             1             Elements of Breach of Contract Claim: NR Supply Agreement (Elysium):
             2             1.    ChromaDex and Elysium entered into a contract (the NR Supply
             3                   Agreement);
             4             2.    ChromaDex did all, or substantially all, of the significant things that the
             5                   contract required it to do, or was excused from having to do those things;
             6             3.    Elysium failed to do something the contract required it to do;
             7             4.    ChromaDex was harmed; and
             8             5.    Elysium’s breach of contract was a substantial factor in causing
             9                   ChromaDex’s harm.
           10        [Authority: Judicial Council of California, Civil Jury Instructions 303; Toyo Tire &
           11        Rubber Co, 2018 WL 1895696, at *6.]
           12              Elements of Breach of Contract: February Confidentiality Agreement
           13              (Morris):

           14              1.    ChromaDex and Morris entered into a contract (the February
           15                    Confidentiality Agreement);
           16              2.    ChromaDex did all, or substantially all, of the significant things that the
           17                    contract required it to do, or was excused from having to do those things;
           18              3.    Morris failed to do something the contract required him to do;
           19              4.    ChromaDex was harmed; and
           20              5.    Morris’s breach of contract was a substantial factor in causing
           21                    ChromaDex’s harm.
           22        [Authority: Judicial Council of California, Civil Jury Instructions 303; Toyo Tire &
           23        Rubber Co, 2018 WL 1895696, at *6.]
           24             Elements of Breach of Contract: July Confidentiality Agreement (Morris):
           25              1.    ChromaDex and Morris entered into a contract (the July Confidentiality
           26                    Agreement);
           27              2.    ChromaDex did all, or substantially all, of the significant things that the
           28                    contract required it to do, or was excused from having to do those things;
  COOLEY LLP                                                                     CHROMADEX’S MEMORANDUM OF
ATTO RNEY S AT LAW
    SAN DIEGO
                                                               3.                 CONTENTIONS OF FACT AND LAW
                                                                                      8:16-CV-2277-CJC (DFMX)
                Case 8:16-cv-02277-CJC-DFM Document 299 Filed 08/29/19 Page 8 of 34 Page ID
                                                #:14933


             1             3.     Morris failed to do something the contract required him to do;
             2             4.     ChromaDex was harmed; and
             3             5.     Morris’s breach of contract was a substantial factor in causing
             4                    ChromaDex’s harm.
             5       [Authority: Judicial Council of California, Civil Jury Instructions 303; Toyo Tire &
             6       Rubber Co, 2018 WL 1895696, at *6.]
             7             Elements of Misappropriation of Trade Secrets under CUTSA and DTSA
                           (Morris and Elysium):
             8
                           1.     ChromaDex owned one or more trade secrets;
             9
                           2.     The trade secret was a trade secret at the time of the misappropriation;
           10
                           3.     Defendants improperly used the alleged trade secret;
           11
                           4.     ChromaDex was harmed or Defendants were unjustly enriched; and
           12
                           5.     Defendants’ use was a substantial factor in causing ChromaDex’s harm or
           13
                                  Defendants’ unjust enrichment.
           14
           15        [Authority: Judicial Council of California, Civil Jury Instructions 4401; Cal. Civ. Code
           16        § 3426.1; Automotive Data Sols., Inc. v. Directed Elecs. Canada, Inc. 2018 WL
           17        4742289, at *3 (C.D. Cal. Aug. 15, 2018 (“The elements of misappropriation under the
           18        DTSA are similar to those under the CUTSA.”); see 18 U.S.C. § 1839(5).]
           19              Elements of Breach of Fiduciary Duty:
           20              1.     Morris was ChromaDex’s corporate officer;
           21              2.     Morris knowingly acted against ChromaDex’s interests in connection with
           22                     his dealings with Elysium;
           23              3.     ChromaDex did not give informed consent to Morris’s conduct;
           24              4.     ChromaDex was harmed; and
           25              5.     Morris’s conduct was a substantial factor in causing ChromaDex’s harm.
           26        [Authority: Judicial Council of California, Civil Jury Instructions 4102]s
           27              Elements of Aiding and Abetting Breach of Fiduciary Duty (Elysium):
           28              1.     Elysium knew that a breach of fiduciary duty was going to be committed
  COOLEY LLP                                                                       CHROMADEX’S MEMORANDUM OF
ATTO RNEY S AT LAW
    SAN DIEGO
                                                               4.                   CONTENTIONS OF FACT AND LAW
                                                                                        8:16-CV-2277-CJC (DFMX)
                Case 8:16-cv-02277-CJC-DFM Document 299 Filed 08/29/19 Page 9 of 34 Page ID
                                                #:14934


             1                    by Morris against ChromaDex;
             2             2.     Elysium gave substantial assistance or encouragement to Morris; and
             3             3.     Elysium’s conduct was a substantial factor in causing harm to ChromaDex.
             4       [Authority: Judicial Council of California, Civil Jury Instructions 3610.]
             5       IV.   KEY EVIDENCE IN SUPPORT OF CHROMADEX’S CLAIMS
             6             A.     Key Evidence In Support of ChromaDex’s Claims for Breach of the
                                  PT and NR Supply Agreements (Elysium)
             7
                           ChromaDex and Elysium entered into two supply agreements, the PT Supply
             8
                     Agreement and the NR Supply Agreement. Documents and testimony show that
             9
                     Elysium breached both agreements in multiple ways.
           10
                                  1.    Failure to pay for 580 kilograms of pTeroPure and 3,000
           11                           kilograms of NIAGEN
           12              On June 30, 2016, Elysium ordered 580 kilograms of pTeroPure and 3,000
           13        kilograms of NIAGEN (“June 30 Orders”). ChromaDex delivered the product, and
           14        Elysium refused to pay for it.
           15                     2.    Disclosure and/or use of confidential and proprietary
                                        information
           16
           17              Elysium also disclosed ChromaDex’s confidential and proprietary information to
           18        third parties in violation of various contractual provisions.      The documents and
           19        information at issue are identified in ChromaDex’s Second Amended Response to Mark
           20        Morris’s Interrogatory No. 1, dated August 9, 2019. Examples of specific contractual
           21        violations include the following:
           22              Section 15.1 of the PT Supply Agreement restricted the parties’ disclosure and
           23        use of confidential information. Elysium violated this provision by disclosing the
           24        pTeroPure GRAS Report to third parties. The pTeroPure GRAS Report was not public
           25        and was labeled confidential.
           26              Section 4.1 of the NR Supply Agreement prohibited the parties from using or
           27        disclosing confidential information except on a need-to-know basis “to the extent such
           28        disclosure is reasonably necessary in connection with such party’s activities as
  COOLEY LLP                                                                       CHROMADEX’S MEMORANDUM OF
ATTO RNEY S AT LAW
    SAN DIEGO
                                                               5.                   CONTENTIONS OF FACT AND LAW
                                                                                        8:16-CV-2277-CJC (DFMX)
                Case 8:16-cv-02277-CJC-DFM Document 299 Filed 08/29/19 Page 10 of 34 Page ID
                                                 #:14935


             1       expressly authorized by [the] Agreement.” Elysium violated this provision by
             2       disclosing certain confidential documents and information to third parties for purposes
             3       not authorized by the agreement. These documents included: the NRCl Analytical
             4       Method, the NIAGEN Investigator’s Brochure, and the NR Study Data.
             5             Section 15.2 of the PT Supply Agreement prohibited the parties from disclosing
             6       “any terms or conditions of [the] Agreement to any Third Party without the prior
             7       consent of the other party.”       ChromaDex’s Pterostilbene Specifications were
             8       incorporated into the terms of the PT Agreement as Exhibit A to the agreement.
             9       Elysium violated Section 15.2 by disclosing the Pterostilbene Specifications to at least
           10        one potential manufacturer to describe the pterostilbene Elysium wanted that
           11        manufacturer to produce on its behalf as a synthetic pterostilbene product that would
           12        compete against ChromaDex’s pTeroPure.
           13              Section 4.2 of the NR Supply Agreement prohibited the parties from disclosing
           14        “any terms or conditions of [the] Agreement.”           The NR Specifications were
           15        incorporated into the terms of the NR Supply Agreement as Exhibit A to the agreement.
           16        Elysium violated Section 4.2 by repackaging and then disclosing the NR Specifications
           17        to its alternative manufacturer of NR for the purpose of developing a competing source
           18        of NR.
           19              B.     Key Evidence in Support of ChromaDex’s Claims for Breach of the
                                  February and July Confidentiality Agreements (Morris)
           20
           21              ChromaDex and Morris entered into two agreements: the February
           22        Confidentiality Agreement and the July Confidentiality Agreement. Morris signed the
           23        February Confidentiality Agreement on February 26, 2016, and the July Confidentiality
           24        Agreement on July 15, 2016. Both agreements obligated him to keep ChromaDex’s
           25        trade secrets and confidential information within the company and to return or destroy
           26        any ChromaDex information upon leaving the company.             Morris breached both
           27        agreements repeatedly, as shown by text messages and emails. While employed by
           28        ChromaDex, Morris fed documents and information to Elysium. After leaving, he
  COOLEY LLP                                                                      CHROMADEX’S MEMORANDUM OF
ATTO RNEY S AT LAW
    SAN DIEGO
                                                              6.                   CONTENTIONS OF FACT AND LAW
                                                                                       8:16-CV-2277-CJC (DFMX)
                Case 8:16-cv-02277-CJC-DFM Document 299 Filed 08/29/19 Page 11 of 34 Page ID
                                                 #:14936


             1       repurposed valuable ChromaDex documents for Elysium’s benefit. For example,
             2       Morris admitted at his deposition that he downloaded the “Ingredient Sales
             3       Spreadsheet” from a thumb drive onto Elysium’s computers rather than return it to
             4       ChromaDex or destroy it. Morris has since “lost” that thumb drive, although he
             5       admitted that it likely contained other ChromaDex documents and information, and also
             6       admitted that he deleted personal emails and text messages that are relevant to the case.
             7       Morris also provided sales information to Elysium to support its effort to persuade
             8       ChromaDex’s contract manufacturer W.R. Grace (“Grace”) to sell NR directly to
             9       Elysium.
           10              The trade secrets and/or confidential information at issue are among those
           11        identified in ChromaDex’s Second Amended Response to Mark Morris’s Interrogatory
           12        No. 1, dated August 9, 2019.
           13              C.     Key Evidence In Support of ChromaDex’s Claims for
                                  Misappropriation of Trade Secrets under CUTSA and the DTSA
           14                     (Elysium and Morris)
           15              ChromaDex will rely on documents and testimony to show that Elysium and
           16        Morris harmed ChromaDex by misappropriating ChromaDex’s trade secrets in
           17        violation of the California Uniform Trade Secret Act (“CUTSA”), codified at Cal. Civ.
           18        Code § 3426, et seq., and the Federal Defend Trade Secrets Act (“DTSA”), codified at
           19        18 U.S.C. § 1836, et seq. There are four primary categories of trade secrets at issue: (1)
           20        ChromaDex’s ingredient sales information, including customer purchasing histories
           21        and customers’ relative market positions (such as ChromaDex’s “Ingredient Sales
           22        Spreadsheet”); (2) the price ChromaDex paid to obtain NR from Grace; (3)
           23        ChromaDex’s research and development work regarding different salts for use in
           24        manufacturing NR; and (4) ChromaDex’s research and development work regarding
           25        different methods for manufacturing NR.
           26              Sales Information. Defendants misappropriated ChromaDex’s ingredient sales
           27        information. ChromaDex’s ingredient sales information derives independent economic
           28        value from not being generally known to the public. ChromaDex’s ingredient sales
  COOLEY LLP                                                                       CHROMADEX’S MEMORANDUM OF
ATTO RNEY S AT LAW
    SAN DIEGO
                                                               7.                   CONTENTIONS OF FACT AND LAW
                                                                                        8:16-CV-2277-CJC (DFMX)
                Case 8:16-cv-02277-CJC-DFM Document 299 Filed 08/29/19 Page 12 of 34 Page ID
                                                 #:14937


             1       information contains data that cannot be gleaned from public sources, such as the prices,
             2       volumes, and dates of each customer’s purchases. ChromaDex’s ingredient sales
             3       information gives ChromaDex a competitive edge against other ingredient supplies, and
             4       would be valuable to a competitor.
             5             Moreover, ChromaDex made and continues to make efforts reasonable under the
             6       circumstances to maintain the secrecy of its ingredient sales information. These efforts
             7       include limiting the access to this information to select ChromaDex employees,
             8       requiring employees to enter employment and confidentiality agreements restricting
             9       their use and disclosure of “secret processes, inventions, custom and supplier lists and
           10        other trade secrets.”
           11              On May 29, 2016, Morris texted Dan Alminana—Elysium’s COO—the pricing
           12        and purchasing history of ChromaDex’s ingredient customer Live Cell. Morris and
           13        Elysium also misappropriated ChromaDex Ingredient Sales Spreadsheet, which
           14        contains the detailed purchasing history of every ChromaDex ingredient customer since
           15        2012. ChromaDex never shared the Ingredient Sales Spreadsheet outside of the
           16        company, except on the rare occasion such disclosure was necessary to financial
           17        professionals retained by ChromaDex. Yet the Ingredient Sales Spreadsheet was saved
           18        to Elysium’s servers on July 18, 2016—Morris’s first day of work. The Ingredient Sales
           19        Spreadsheet was produced in discovery by Elysium from the files of Eric Marcotulli,
           20        Elysium’s CEO.
           21              Manufacturing Cost. Defendants misappropriated the price ChromaDex pays
           22        to its NR contract manufacturer, Grace.        The price ChromaDex pays Grace for
           23        ChromaDex’s supply of NR derives independent economic value from not being
           24        generally known to the public. This information concerning ChromaDex’s profit
           25        margins could, and would be, competitively advantageous to a competitor, who could
           26        use that information to undercut ChromaDex’s pricing in the ingredient supply market
           27        or use it to develop and establish a competing source of NR.
           28              ChromaDex made, and continues to make, reasonable efforts to protect the
  COOLEY LLP                                                                        CHROMADEX’S MEMORANDUM OF
ATTO RNEY S AT LAW
    SAN DIEGO
                                                               8.                    CONTENTIONS OF FACT AND LAW
                                                                                         8:16-CV-2277-CJC (DFMX)
                Case 8:16-cv-02277-CJC-DFM Document 299 Filed 08/29/19 Page 13 of 34 Page ID
                                                 #:14938


             1       secrecy of this information.      ChromaDex efforts to maintain the secrecy of this
             2       information also include limiting the access to this information to select ChromaDex
             3       employees and members of management, requiring employees to enter employment and
             4       confidentiality agreements restricting their use and disclosure of trade secrets.
             5             Sometime in late in June 2016, Morris oral told and then later confirmed by text
             6       message to Alminana the price that ChromaDex pays to W.R. Grace for its supply of
             7       NR. Documents produced in discovery as well as deposition testimony show that
             8       Elysium used that price point to negotiate a lower price with ChromaDex, develop and
             9       establish its competing source of NR, and obtain additional financing to keep its
           10        business afloat.
           11              R&D (salts).        Defendants misappropriated ChromaDex’s research and
           12        development work regarding different salts for use in manufacturing NR. ChromaDex’s
           13        research and development work regarding salts for use in manufacturing NR derives
           14        independent economic value from not being generally known to the public. This
           15        information cannot be gleaned from public sources. ChromaDex’s manufacturing
           16        research and development gives ChromaDex a competitive edge against other suppliers
           17        of NR, as it has refined the process and obtained the know how to produce quality NR.
           18              Moreover, ChromaDex made and continues to make efforts reasonable under the
           19        circumstances to maintain the secrecy of this information. These efforts include
           20        limiting the access to this information to select ChromaDex employees, and requiring
           21        employees to enter employment and confidentiality agreements restricting their use and
           22        disclosure of “secret processes . . . and other trade secrets.”
           23              Once his official employment with Elysium began, Morris provided this key
           24        research and development work regarding salts to Elysium’s contract manufacturer in
           25        order for Elysium to obtain an alternate supply of NR faster than it otherwise would
           26        have, enabling it to survive as a business, and for it to obtain additional financing to
           27        keep Elysium’s business afloat.
           28
  COOLEY LLP                                                                           CHROMADEX’S MEMORANDUM OF
ATTO RNEY S AT LAW
    SAN DIEGO
                                                                9.                      CONTENTIONS OF FACT AND LAW
                                                                                            8:16-CV-2277-CJC (DFMX)
                Case 8:16-cv-02277-CJC-DFM Document 299 Filed 08/29/19 Page 14 of 34 Page ID
                                                 #:14939


             1             R&D (manufacturing methods). Defendants misappropriated ChromaDex
             2       research and development work regarding different methods for manufacturing NR.
             3       Morris provided these documents to Elysium’s contract manufacturer in order to obtain
             4       an alternate supply of NR, and to do so more quickly than it otherwise could have, in
             5       order to stay in business, and for it to use in its scheme to undermine ChromaDex’s
             6       relationships with key contractual partners.
             7             D.     Key Evidence in Support of ChromaDex’s Claims for Breach of
                                  Fiduciary Duty (Morris) and Aiding and Abetting Breach of Fiduciary
             8                    Duty (Elysium)
             9             ChromaDex will rely on documents and testimony to show that Morris, an
           10        executive of ChromaDex with managerial responsibilities, breached his fiduciary duty
           11        and was substantially encouraged and assisted by Elysium. Elysium began considering
           12        Morris for employment by at least spring of 2016, and required him to sign a
           13        nondisclosure agreement as part of that process. Elysium eventually offered him a job.
           14        Despite Morris’s desire to move to Elysium, Elysium ordered him to stay at ChromaDex
           15        to act as Elysium’s agent to induce ChromaDex to accept the June 30 Orders. Morris’s
           16        breach is illustrated in an email chain in which he declares his “unconditional loyalty”
           17        to Elysium’s officers while still employed by ChromaDex. Morris even thanked
           18        Elysium’s officers for persuading him to lie to ChromaDex about the reasons for his
           19        departure and to remain silent about his future with Elysium.
           20              Examples of Morris’s misconduct include: (1) acting as Elysium’s agent to
           21        manipulate ChromaDex into fulfilling the June 30 Orders and giving Elysium an
           22        unwarranted discount; (2) withholding information about Elysium’s intent to stockpile
           23        NIAGEN and pTeroPure without paying ChromaDex, so it could develop competing
           24        supplies of NR and pterostilbene; (3) lying to ChromaDex about his plan to work for
           25        Elysium; (4) working for Elysium while still employed by ChromaDex; (5) lying about
           26        returning ChromaDex trade secrets and confidential information; and (6) helping
           27        Elysium to undermine ChromaDex with third parties.
           28
  COOLEY LLP                                                                      CHROMADEX’S MEMORANDUM OF
ATTO RNEY S AT LAW
    SAN DIEGO
                                                              10.                  CONTENTIONS OF FACT AND LAW
                                                                                       8:16-CV-2277-CJC (DFMX)
                Case 8:16-cv-02277-CJC-DFM Document 299 Filed 08/29/19 Page 15 of 34 Page ID
                                                 #:14940


             1             There is ample evidence of his misconduct. For example, Morris was aware of
             2       Elysium’s “strategy” to submit enormous orders of NR and pterostilbene at the end of
             3       June 2016 for a stockpile that it planned to last well into 2017, but said nothing to his
             4       employer, even after Elysium lied to ChromaDex that it would place more large orders
             5       in 2016. Morris also assisted Elysium in its search for a new supplier while still
             6       employed by ChromaDex. In certain text messages with Alminana and Marcotulli,
             7       Morris promoted his efforts to “get rid of the scumbags holding this magnificent [NR]
             8       technology” and “make [ChromaDex’s] nightmares come true!” Morris also texted
             9       about ChromaDex, “I want to destroy them!”
           10        V.    SUMMARY STATEMENT OF ELYSIUM’S COUNTERCLAIMS
           11              Elysium brings counterclaims against ChromaDex pursuant to both California
           12        and federal law. Each counterclaim is identified below.
           13              1.     ChromaDex breached the NR Supply Agreement.
           14              2.     ChromaDex breached the Implied Covenant of Good Faith and Fair
           15                     Dealing contained in the NR Supply Agreement.
           16              3.     ChromaDex fraudulently induced Elysium to enter into the Trademark
           17                     License and Royalty Agreement.
           18              4.     Elysium seeks declaratory judgment for ChromaDex’s conduct
           19                     constituting patent misuse.
           20              5.     Elysium seeks restitution for ChromaDex’s alleged unjust enrichment
           21                     resulting from ChromaDex’s patent misuse.
           22        VI.   ELEMENTS   REQUIRED                   TO     ESTABLISH          DEFENDANTS’
                           COUNTERCLAIMS
           23
                           Elements of Breach of Contract – NR Supply Agreement:
           24
                           1.     ChromaDex and Elysium entered into a contract (the NR Supply
           25
                                  Agreement);
           26
                           2.     Elysium did all, or substantially all of the significant things that the
           27
                                  contract required it to do, or was excused from those things;
           28
  COOLEY LLP                                                                       CHROMADEX’S MEMORANDUM OF
ATTO RNEY S AT LAW
    SAN DIEGO
                                                                11.                 CONTENTIONS OF FACT AND LAW
                                                                                        8:16-CV-2277-CJC (DFMX)
                Case 8:16-cv-02277-CJC-DFM Document 299 Filed 08/29/19 Page 16 of 34 Page ID
                                                 #:14941


             1             3.     ChromaDex failed to do something the contract required to do;
             2             4.     Elysium was harmed; and
             3             5.     ChromaDex’s breach of contract was a substantial factor in causing
             4                    Elysium’s harm.
             5       [Authority: Judicial Council of California, Civil Jury Instructions 303; Toyo Tire &
             6       Rubber Co, 2018 WL 1895696, at *6.]
             7             Elements of Breach of Implied Covenant of Good Faith and Fair Dealing
                           Contained in the NR Supply Agreement:
             8
             9             1.     ChromaDex and Elysium entered into a contract (the NR Supply
           10                     Agreement);
           11              2.     Elysium did all, or substantially all of the significant things that the
           12                     contract required it to do, or that it was excused from having to do those
           13                     things;
           14              3.     All conditions required for Elysium’s performance occurred or were
           15                     excused;
           16              4.     ChromaDex unfairly interfered with Elysium’s right to receive the benefits
           17                     of the contract; and
           18              5.     Elysium was harmed by ChromaDex’s conduct.
           19        [Authority: Judicial Council of California, Civil Jury Instructions 325.]
           20              Elements of Fraudulent Inducement:
           21              1.     ChromaDex represented to Elysium that a fact was true;
           22              2.     ChromaDex’s representation was false;
           23              3.     ChromaDex knew that the representation was false when made, or that the
           24                     representation was made recklessly and without regard for its truth;
           25              4.     ChromaDex intended that Elysium rely on the representation;
           26              5.     Elysium reasonably relied on ChromaDex’s representation;
           27              6.     Elysium was harmed; and
           28              7.     Elysium’s reliance on ChromaDex’s representation was a substantial
  COOLEY LLP                                                                       CHROMADEX’S MEMORANDUM OF
ATTO RNEY S AT LAW
    SAN DIEGO
                                                              12.                   CONTENTIONS OF FACT AND LAW
                                                                                        8:16-CV-2277-CJC (DFMX)
                Case 8:16-cv-02277-CJC-DFM Document 299 Filed 08/29/19 Page 17 of 34 Page ID
                                                 #:14942


             1                   factor in causing Elysium’s harm.
             2       [Authority: Judicial Council of California, Civil Jury Instructions 1900; Lazar v.
             3       Superior Court, 12 Cal. 4th 631, 638 (1996).]
             4             Elements of Declaratory Judgment of Patent Misuse:
             5             1.    ChromaDex imposed conditions on Elysium that impermissibly broadened
             6                   the scope of a patent with anticompetitive effect; and
             7             2.    ChromaDex acted in bad faith and with an improper purpose.
             8       [Authority: Moss v. Moss, 2014 WL 4669302, at *6 (N.D.N.Y. Sept. 18, 2014); Astra
             9       Aktiebolag v. Kremers Urban Dev. Co., 2001 WL 1807917, at *1 (S.D.N.Y. Oct. 26,
           10        2001); Windsurfing Int’l, Inc. v. AMF, Inc., 782 F.2d 995, 1001 (Fed.Cir.1986); 35
           11        U.S.C. § 271(d).]
           12              Elements of Restitution for Unjust Enrichment:
           13              1.    ChromaDex received a benefit; and
           14              2.    ChromaDex unjustly retained the benefit at Elysium’s expense.
           15        [Authority: ChromaDex, Inc. v. Elysium Health, Inc., 2017 WL 7080237, at *4 (C.D.
           16        Cal. Nov. 28, 2017); Lectrodryer v. SeoulBank, 77 Cal. App. 4th 723, 726 (2000).]
           17        VII. SUMMARY          STATEMENT          OF     DEFENDANTS’          AFFIRMATIVE
                          DEFENSES
           18
           19              Defendants assert 14 affirmative defenses. Each affirmative Defense is identified
           20        below.
           21              1.    Affirmative Defense No. 1: The Fifth Amended Complaint fails to state a
           22                    claim upon which relief may be granted.
           23              2.    Affirmative Defense No. 2: The amount sought to be recovered in this
           24                    action is barred, in whole or in part, by the amount owing from ChromaDex
           25                    to Elysium.
           26              3.    Affirmative Defense No. 3: ChromaDex’s claims are barred, in whole or
           27                    in part, because, and to the extent that, any relief or recovery would
           28                    unjustly enrich it.
  COOLEY LLP                                                                     CHROMADEX’S MEMORANDUM OF
ATTO RNEY S AT LAW
    SAN DIEGO
                                                             13.                  CONTENTIONS OF FACT AND LAW
                                                                                      8:16-CV-2277-CJC (DFMX)
                Case 8:16-cv-02277-CJC-DFM Document 299 Filed 08/29/19 Page 18 of 34 Page ID
                                                 #:14943


             1           4.    Affirmative Defense No. 4: ChromaDex’s claims are barred, in whole or
             2                 in part, because ChromaDex materially breached one or more of the
             3                 Agreements. Accordingly, Elysium’s obligations under the Agreements
             4                 were excused in whole or in part and the damages to which ChromaDex
             5                 would otherwise be entitled, if any, are offset in whole or in part.
             6           5.    Affirmative Defense No. 5: ChromaDex’s claims are barred, in whole or
             7                 in part, because all or part of Elysium’s undertaking of obligations under
             8                 the Agreements resulted from fraud, deceit, and/or misrepresentation
             9                 (whether    knowingly,    recklessly,   negligently,   or    otherwise)    by
           10                  ChromaDex.
           11            6.    Affirmative Defense No. 6: ChromaDex’s claims are barred in whole or
           12                  in part because ChromaDex failed to perform its obligations under the
           13                  Agreements and/or failed to satisfy a condition precedent.
           14            7.    Affirmative Defense No. 7: ChromaDex’s claims are barred in whole or
           15                  in part by the doctrines of waiver, estoppel, ratification, and/or consent.
           16            8.    Affirmative Defense No. 8: Any and all actions taken by Elysium in
           17                  relation to ChromaDex and the agreements were taken in good faith and in
           18                  accordance with Elysium’s duties, obligations, and rights pursuant to the
           19                  Agreements.
           20            9.    Affirmative Defense No. 9: ChromaDex’s claims are barred in whole or
           21                  in part by the doctrine of unclean hands.
           22            10.   Affirmative Defense No. 10: ChromaDex’s claims are barred in whole or
           23                  in part by the doctrine of laches.
           24            11.   Affirmative Defense No. 11: ChromaDex’s claims are barred in whole or
           25                  in part by fraud.
           26            12.   Affirmative Defense No. 12: ChromaDex’s claims are barred in whole or
           27                  in part by lack of consideration.
           28            13.   Affirmative Defense No. 13: ChromaDex’s claims are barred in whole or
  COOLEY LLP                                                                     CHROMADEX’S MEMORANDUM OF
ATTO RNEY S AT LAW
    SAN DIEGO
                                                            14.                   CONTENTIONS OF FACT AND LAW
                                                                                      8:16-CV-2277-CJC (DFMX)
                Case 8:16-cv-02277-CJC-DFM Document 299 Filed 08/29/19 Page 19 of 34 Page ID
                                                 #:14944


             1                         in part by ChromaDex’s failure to mitigate.
             2                 14.     Affirmative Defense No. 14: ChromaDex’s claims are barred in whole or
             3                         in part by the doctrine of setoff.
             4                 Certain of Defendants’ defenses are not affirmative defenses. Accordingly, there
             5       are no elements required to be established with respect to these pled defenses. Other
             6       affirmative defenses—e.g., Nos. 5 and 11, and Nos. 2 and 14—appear duplicative of
             7       each other. Finally, some affirmative defenses—e.g., No. 8 (good faith) are not plead
             8       with sufficient particularity for ChromaDex to know whether an affirmative defense
             9       exists.        ChromaDex will meet and confer with opposing counsel regarding the
           10        affirmative defenses and will provide more detail with the jury instructions and other
           11        proposed pre-trial documents that the Court has ordered filed on September 9, 2019.
           12        (Dkt. 220.)
           13        VIII. KEY EVIDENCE IN OPPOSITION TO ELYSIUM’S COUNTERCLAIMS
           14                  ChromaDex will present the following key evidence in opposition to Elysium’s
           15        asserted counterclaims.
           16
                               A.      Key Evidence in Opposition to Elysium’s Counterclaims for Breach of
           17                          Sections 3.7 and 3.9
           18                  Elysium brings claims for breach of contract under Section 3.7 and Section 3.9.
           19        Section 3.7 is a limited liability provision which states, in relevant part (in all capital
           20        letters):
           21                  ALL CLAIMS MADE WITH RESPECT TO THE PRODUCT SHALL
                               BE DEEMED WAIVED BY ELYSIUM HEALTH UNLESS MADE IN
           22                  WRITING AND RECEIVED BY CHROMADEX WITHIN THIRTY
                               (30) DAYS OF DELIVERY [] ELYSIUM HEALTH MUST MAKE ANY
           23                  CLAIM FOR NON-CONFORMING NIAGEN, BREACH OF
                               WARRANTY WITH RESPECT TO THE NIAGEN SOLD, OR ANY
           24                  CLAIM OF ANY NATURE WHATSOEVER WITH RESPECT TO THE
                               NIAGEN SOLD HEREUNDER IN WRITING WITHIN THIRTY (30)
           25                  DAYS AFTER ELYSIUM HEALTH’S RECEIPT OF NIAGEN; AND []
                               ELYSIUM HEALTH IRREVOCABLY WAIVES AND RELEASES
           26                  ALL CLAIMS THAT ARE NOT PROPERLY MADE WITHIN SAID
                               PERIOD.
           27
           28
  COOLEY LLP                                                                         CHROMADEX’S MEMORANDUM OF
ATTO RNEY S AT LAW
    SAN DIEGO
                                                                    15.               CONTENTIONS OF FACT AND LAW
                                                                                          8:16-CV-2277-CJC (DFMX)
                Case 8:16-cv-02277-CJC-DFM Document 299 Filed 08/29/19 Page 20 of 34 Page ID
                                                 #:14945


             1              Elysium claims that ChromaDex violated Section 3.7 by manufacturing
             2       NIAGEN pursuant to food-grade current Good Manufacturing Practices (“cGMPs”),
             3       rather than in accordance with pharmaceutical cGMPS. Elysium also brings a claim
             4       under the purity and safety provision of Section 3.9, which states that ChromaDex will
             5       “promptly inform Elysium Health in writing of any information concerning or that can
             6       potentially impact the . . . quality or purity of any Niagen of which it becomes aware.”
             7              Elysium has waived its claims under Sections 3.7 and 3.9. Over the course of
             8       approximately two years, Elysium purchased, and ChromaDex filled, nine NIAGEN
             9       purchase orders. Yet, at no point in time during the contract period did Elysium inform
           10        ChromaDex of its cGMP or acetamide claims, as it was required to do under limited
           11        liability provision of Section 3.7. To be sure, at least as early as September 7, 2016,
           12        Elysium was aware that ChromaDex manufactured NAGEN in accordance with food-
           13        grade cGMPs.      On that day, Alminana emailed Marcotulli with the claim that
           14        ChromaDex has breached the cGMP warranty, “as all of the Niagen sold to date has not
           15        been manufactured in a GMP facility.” Elysium even drafted, but never sent, a letter
           16        notifying ChromaDex of the purported cGMP breach in late September 2016. And by
           17        at least April 2017, Elysium received the first erroneous acetamide testing results.
           18        Despite this knowledge, Elysium never provided notice to ChromaDex of either claim,
           19        as it was required to do under Section 3.7 of the NR Supply Agreement and California
           20        law.
           21               In addition to its waiver, Elysium has put forth no evidence to demonstrate how
           22        it was damaged by ChromaDex’s alleged breach of these provisions. Elysium accepted
           23        all of the NIAGEN sold by ChromaDex, incorporated that ingredient into its direct-to-
           24        consumer product Basis, and sold Basis for a profit. Elysium did not adjust the price at
           25        which it sold Basis, even with the knowledge that Basis was manufactured according to
           26        food—not pharmaceutical—cGMPs.
           27               With respect to Elysium’s product and safety claim under Section 3.9, that
           28        provision requires ChromaDex to “promptly inform Elysium Health in writing of any
  COOLEY LLP                                                                      CHROMADEX’S MEMORANDUM OF
ATTO RNEY S AT LAW
    SAN DIEGO
                                                              16.                  CONTENTIONS OF FACT AND LAW
                                                                                       8:16-CV-2277-CJC (DFMX)
                Case 8:16-cv-02277-CJC-DFM Document 299 Filed 08/29/19 Page 21 of 34 Page ID
                                                 #:14946


             1       information concerning or that can potentially impact the . . . quality or purity of any
             2       Niagen of which it becomes aware.” But there is no evidence to prove, or even suggest,
             3       that ChromaDex knew of any purity, quality, or safety concerns related to acetamide
             4       during the contract period, which ended effective February 3, 2017.
             5             The only remaining evidence Elysium submits in support of its Section 3.9
             6       counterclaim is its erroneous product testing, and the egregious and slanderous table
             7       included in Paragraph 101 of its Third Amended Counterclaims. (Dkt. 103.) Elysium
             8       wrongly alleges that the NR it received contained acetamide in excess of the safe-harbor
             9       limit in California’s Proposition 65 (“Prop. 65”). ChromaDex’s acetamide expert, Dr.
           10        Carla Kagel, reviewed ChromaDex testing of retained samples of the NR it shipped to
           11        Elysium and found conclusively that it does not contain levels of acetamide in excess
           12        of Prop. 65’s safe-harbor limit. Further, Dr. Kagel reviewed the test method and testing
           13        results produced by Elysium and found them “unreliable, inaccurate and invalid.” The
           14        record establishes that Elysium knew its test results were deficient. Communications
           15        between Elysium and its testing laboratory show that Elysium knew that the laboratory
           16        had never tested for acetamide. Despite this, Elysium directed the lab to use a testing
           17        method that would generate “false positives” for acetamide. Even more concerning, the
           18        evidence shows Elysium ignored repeated warnings that the method was not suitable
           19        for testing finished products. In the face of this overwhelming evidence, Elysium put
           20        forth no expert to opine on its Section 3.9 claim, declined to depose Dr. Kagel, and has
           21        put forth no evidence bolstering its unreliable test results.
           22              With respect to Elysium’s cGMP counterclaim (Section 3.7) in particular,
           23        ChromaDex will rely on documents and communications during the time at which the
           24        parties were negotiating the supply agreement, to show that the pharmaceutical cGMP
           25        standard was included in the contract by mistake.
           26
           27
           28
  COOLEY LLP                                                                         CHROMADEX’S MEMORANDUM OF
ATTO RNEY S AT LAW
    SAN DIEGO
                                                                17.                   CONTENTIONS OF FACT AND LAW
                                                                                          8:16-CV-2277-CJC (DFMX)
                Case 8:16-cv-02277-CJC-DFM Document 299 Filed 08/29/19 Page 22 of 34 Page ID
                                                 #:14947


             1             B.     Key Evidence in Opposition to Elysium’s Counterclaim for Breach of
                                  Sections 3.1
             2
             3             Elysium asserts a counterclaim for breach Section 3.1 of the NR Supply
             4       Agreement—the MFN Provision. The MFN Provision states, in relevant part:
             5             If, at any time during the Term, ChromaDex supplies Niagen (or a
                           substantially similar product) to a Third Party at a price that is lower than
             6             that at which Niagen is supplied to Elysium Health under this Agreement,
                           then the price of Niagen supplied under this Agreement shall be revised to
             7             such Third Party price with effect from the date of the applicable sale to
                           such Third Party and ChromaDex shall promptly provide Elysium Health
             8             with any refund or credits thereby created; provided Elysium Health
                           purchases equal volumes or higher volumes than the Third Party.
             9
           10              ChromaDex’s key evidence in opposition to this counterclaim includes the
           11        language of the contract itself. The MFN Provision is triggered “provided Elysium
           12        Health purchases equal volumes or higher volumes than the Third Party.” Specifically,
           13        to qualify for MFN pricing, Elysium must purchase equal volumes or higher volumes.
           14        The word “volumes,” as it appears in the contract is plural, evidencing that one single
           15        order is not sufficient to trigger MFN pricing.            Instead, under ChromaDex’s
           16        interpretation, Elysium’s and other customer’s orders would be reviewed on an annual
           17        or twelve-month trailing basis to ascertain whether Elysium purchased equal volumes
           18        or higher volumes. To this point, ChromaDex will rely on its history of sales to its other
           19        high volume customers.
           20              This argument is further bolstered by the language contained in at least one other
           21        customer’s supply agreement. For example, Healthspan Research LLC executed a
           22        supply agreement for the supply of NR, which included a MFN Provision. That clause
           23        specifically stated that it applied “retroactive to the date that Seller first either sold or
           24        offered to sell the Product on more favorable terms.” In contrast, Elysium’s agreement
           25        does not contain this language. The parties negotiated the NR Supply Agreement in an
           26        arm’s length negotiation, and Elysium cannot now read into provision language for
           27        which it could have negotiated.
           28
  COOLEY LLP                                                                          CHROMADEX’S MEMORANDUM OF
ATTO RNEY S AT LAW
    SAN DIEGO
                                                                18.                    CONTENTIONS OF FACT AND LAW
                                                                                           8:16-CV-2277-CJC (DFMX)
                Case 8:16-cv-02277-CJC-DFM Document 299 Filed 08/29/19 Page 23 of 34 Page ID
                                                 #:14948


             1             ChromaDex’s internal communications, as well as those with Elysium, also show
             2       that any breach of the MFN Provision, to the extent one occurred, was in good faith,
             3       and that ChromaDex performed all or substantially all of the significant things required
             4       by the contract. Namely, ChromaDex delivered the NR ordered by Elysium. Elysium
             5       therefore received what the NR Supply Agreement called for—the supply of NR. Thus,
             6       any breach of the MFN Provision only serves to mitigate Elysium’s damages. And
             7       because Elysium retained and re-sold the product received from ChromaDex, any award
             8       of damages would now cause Elysium to be unjustly enrichment.
             9             Finally, Elysium engaged in inequitable conduct with respect to the MFN
           10        Provision, such that it has unclean hands and should be barred from recovery on its
           11        Section 3.1 claim.     Prior to the June 30 Order, Elysium possessed Live Cell’s
           12        purchasing history—trade secret information—that allowed it to calculate the exact
           13        volume it would need to qualify for MFN pricing. Elysium used this information to
           14        submit the June 30 Orders, and subsequently to claim breach of the MFN Provision.
           15        Through this plot, Elysium never intended to pay for June 30 Orders, and instead
           16        intended to “drop” an email alleging breach the moment the June 30 Order was in the
           17        hands of its contract manufacturer.
           18              C.     Key Evidence in Opposition to Elysium’s Counterclaim for Breach of
                                  Section 3.11.3
           19
           20              Elysium’s counterclaim for breach of Section 3.11.3, which was added to the NR
           21        Supply Agreement by an amendment in February 2016 (“the Exclusivity Provision”),
           22        alleges that ChromaDex has created or sold, or has enabled its customers to create and
           23        sell, consumer products containing both NR and PT or NR and resveratrol. Elysium’s
           24        claimed damages arise only from those products combining NR and resveratrol, not NR
           25        and PT.
           26              The language of the Exclusivity Provision specifies that it applies to “both Niagen
           27        and pTeroPure® (or any ingredients that are substantially similar thereto).” Because
           28        the Provision uses ChromaDex’s tradenames, not NR and PT generally, the
  COOLEY LLP                                                                       CHROMADEX’S MEMORANDUM OF
ATTO RNEY S AT LAW
    SAN DIEGO
                                                              19.                   CONTENTIONS OF FACT AND LAW
                                                                                        8:16-CV-2277-CJC (DFMX)
                Case 8:16-cv-02277-CJC-DFM Document 299 Filed 08/29/19 Page 24 of 34 Page ID
                                                 #:14949


             1       “substantially similar” term encompasses only other types of NR and PT. For example,
             2       a “substantially similar” ingredient to pTeroPure—which is a patented form of synthetic
             3       PT—would be other forms of PT or ingredients like PureEnergy, a PT-caffeine hybrid.
             4       Testimony from ChromaDex deponents is consistent: a substantially similar ingredient
             5       to pTeroPure is other forms of PT. And communications between the parties at the time
             6       of the negotiation of the Exclusivity Provision show that neither party contemplated
             7       resveratrol as a “substantially similar” ingredient to pTeroPure.
             8             Even if resveratrol is substantially similar to pTeroPure under the terms of the
             9       amendment, ChromaDex exercised its best efforts substantially to perform the contract.
           10        The Exclusivity Provision required ChromaDex to (i) notify customers or distributors
           11        in writing of any alleged violations, (ii) conduct an investigation reasonably appropriate
           12        under the circumstances, and (iii) suspend shipments to the relevant customer or
           13        distributor if ChromaDex became aware that a customer or distributor is selling a
           14        combined product. Even though it did not believe resveratrol was covered by the terms
           15        of the Exclusivity Provision, when Elysium voiced its concerns, ChromaDex
           16        nonetheless informed customers selling NIAGEN and resveratrol combined products
           17        that ChromaDex could no longer sell them ingredients, or requested that those
           18        customers reformulate their products while ChromaDex worked towards a resolution
           19        with Elysium.
           20              To the extent Elysium’s breach of Section 3.11.3 is predicated on Life
           21        Extension’s or Purpose’s sale of products containing NIAGEN and pTeroPure or a
           22        substantially similar ingredient, Elysium has waived those claims. While negotiating
           23        the amendment to the supply agreement, ChromaDex informed Elysium about Life
           24        Extension’s and Purpose’s respective pre-existing formulations, and that these
           25        customers would need to sell through their current stock and work to reformulate their
           26        products. Elysium did not object. As such, Elysium’s freely and knowingly agreed to
           27        allow these customers to “sell through” their Combined Product inventories.
           28
  COOLEY LLP                                                                        CHROMADEX’S MEMORANDUM OF
ATTO RNEY S AT LAW
    SAN DIEGO
                                                               20.                   CONTENTIONS OF FACT AND LAW
                                                                                         8:16-CV-2277-CJC (DFMX)
                Case 8:16-cv-02277-CJC-DFM Document 299 Filed 08/29/19 Page 25 of 34 Page ID
                                                 #:14950


             1             Elysium also cannot maintain this claim, as its theory for lost profit damages fails.
             2       As evidenced by the record and Elysium deponents, Elysium significantly reduced its
             3       marketing during this time in an effort to conserve its dwindling inventory. Elysium
             4       did not have a supply of NR, such that it had the capacity to make additional sales in
             5       support of its lost profits theory.
             6             Elysium has also engaged in inequitable conduct such that its unclean claims
             7       should bar this counterclaim. Elysium induced ChromaDex to enter an exclusive
             8       arrangement and amend the NR Supply Agreement by promising to meet certain
             9       minimum purchase commitment for years into the future when it planned to halt orders
           10        of NR from ChromaDex in the short term in favor of its new supply. And because
           11        Elysium never paid for the June 30 Orders of NIAGEN, it did not substantially perform
           12        its obligations under the NR Supply Agreement, and thus ChromaDex had no obligation
           13        to perform.
           14              D.      Key Evidence in Opposition to Elysium’s Counterclaim for Breach of
                                   Section 4.1
           15
                           Elysium alleges that ChromaDex breached the confidentiality provision of the
           16
                     NR Supply Agreement by sending its NR Specifications to its other ingredient
           17
                     customers. ChromaDex created the NR Specifications for Elysium from ChromaDex’s
           18
                     proprietary information, which it invested the time and resources to create and which it
           19
                     owned before it signed the NR Supply Agreement and are independent of its terms.
           20
                     ChromaDex had no restriction on the disclosure of its own information, and any
           21
                     disclosure did not damage Elysium. Further, ChromaDex maintains numerous different
           22
                     versions of its NR Specifications, which are constantly updated and tweaked to fit
           23
                     different customers’ manufacturing needs. The NR Specifications that were attached
           24
                     as Exhibit A to Elysium’s supply agreement are different than any specifications sent
           25
                     to other ingredient customers.
           26
           27
           28
  COOLEY LLP                                                                        CHROMADEX’S MEMORANDUM OF
ATTO RNEY S AT LAW
    SAN DIEGO
                                                               21.                   CONTENTIONS OF FACT AND LAW
                                                                                         8:16-CV-2277-CJC (DFMX)
                Case 8:16-cv-02277-CJC-DFM Document 299 Filed 08/29/19 Page 26 of 34 Page ID
                                                 #:14951


             1             E.     Key Evidence in Opposition to Elysium’s Counterclaim for Breach of
                                  the Implied Covenant of Good Faith and Fair Dealing
             2
             3             Elysium claims that ChromaDex breached the implied covenant of good faith and
             4       fair dealing “by recommending to other customers that they create products containing
             5       both nicotinamide riboside and either pterostilbene or a substantially similar ingredient,
             6       which unfairly interfered with Elysium’s right to receive the benefits of exclusivity
             7       under the NR Supply Agreement.”
             8             Elysium’s claim for the breach of the implied covenant of good faith and fair
             9       dealing fails for lack of damages. The record is devoid of any evidence in support of
           10        this claim that is different, separate, or apart from the evidence Elysium uses to support
           11        the damages elements of its breach of contract claim. As such, Elysium’s claim and any
           12        recovery is duplicative of its Exclusivity Provision breach of contract claim, and
           13        therefore cannot stand as a matter of law. Even if it could, the same facts discussed
           14        above with respect to the Exclusivity Provision counterclaim would also apply to defeat
           15        this counterclaim.
           16              F.     Key Evidence in Opposition to Elysium’s Counterclaim for
                                  Fraudulent Inducement
           17
           18              Elysium alleges that “[o]n December 16, 2013, on a phone call between Jaksch,
           19        Marcotulli and Alminana, Jaksch falsely represented that all of ChromaDex’s customers
           20        who signed purchase agreements to obtain nicotinamide riboside were also required to
           21        sign separate trademark license and royalty agreements, whether they wanted to or
           22        intended to use ChromaDex marks or not.”
           23              This claim fails because there is a lack of evidence in the record supporting that
           24        (1) the statement was made at all, or (2) that it was false at the time it was made.
           25        Elysium has produced no evidence—email, text message, or document—
           26        contemporaneous with the December 16 call that shows that Jaksch made the alleged
           27        statement. Neither Elysium’s CEO nor its COO were able to offer any testimony
           28        regarding the negotiation of the TLRA. And Elysium’s 30(b)(6) witness testified that
  COOLEY LLP                                                                        CHROMADEX’S MEMORANDUM OF
ATTO RNEY S AT LAW
    SAN DIEGO
                                                               22.                   CONTENTIONS OF FACT AND LAW
                                                                                         8:16-CV-2277-CJC (DFMX)
                Case 8:16-cv-02277-CJC-DFM Document 299 Filed 08/29/19 Page 27 of 34 Page ID
                                                 #:14952


             1       he “[d]idn’t remember anything about a call on December 16, 2013. Moreover,
             2       documents produced by ChromaDex in discovery show that it had one executed supply
             3       agreement in effect at the time with Thorne Research LLC (“Thorne”). Thorne also
             4       paid royalties and signed a trademark license agreement. As such, Jaksch’s statement—
             5       if he even made the statement—was true.
             6             Even if Jaksch made the statement and it was false, he did not make the statement
             7       with fraudulent intent or intend for Elysium to rely on it, and Elysium did not rely on it.
             8       No evidence exists that he intended to defraud Elysium or intended Elysium to rely on
             9       the statement to its detriment. And the trail of negotiations between the parties shows
           10        that Elysium continued to negotiate royalties beyond December 16, 2013, such that it
           11        did not feel beholden to Jaksch’s comment that it must pay royalties for the supply of
           12        NR. Moreover, it was unreasonable for Elysium to rely on this one statement—to the
           13        extent it was made and was false—without any further clarification, follow-up, or
           14        memorialization. Nor was Elysium harmed by the representation, because it sought and
           15        received a supply of NR as a result of the agreement and was granted the right not to
           16        use ChromaDex’s trademark.
           17              G.     Key Evidence in Opposition to Elysium’s Counterclaim for Patent
                                  Misuse
           18
           19              Elysium’s counterclaim for patent misuse rests on several unsupported
           20        assertions. Elysium alleges, for example, that ChromaDex required customers to
           21        purchase and use the ChromaDex trademarks to obtain NR, whether the customer
           22        desired to use the mark or not. But the record is devoid of evidence that any customer
           23        was forced to accept a mandatory-use provision in its supply agreement against its
           24        wishes.    In fact, Elysium itself was able to negotiate around a mandatory-use
           25        requirement. Moreover, many of ChromaDex’s NR customers willingly used the
           26        NIAGEN mark, even without a mandatory use provision in their supply agreement.
           27        Customers often chose to use the NIAGEN mark as their brand of familiarity and
           28        convenience.
  COOLEY LLP                                                                        CHROMADEX’S MEMORANDUM OF
ATTO RNEY S AT LAW
    SAN DIEGO
                                                               23.                   CONTENTIONS OF FACT AND LAW
                                                                                         8:16-CV-2277-CJC (DFMX)
                Case 8:16-cv-02277-CJC-DFM Document 299 Filed 08/29/19 Page 28 of 34 Page ID
                                                 #:14953


             1             ChromaDex will provide expert testimony to establish, among other things, that
             2       Elysium has failed to establish a relevant market or show that ChromaDex has market
             3       power in that market, or that ChromaDex’s conduct had anticompetitive effects.
             4             Finally, to the extent there was any possible anticompetitive effect arising from
             5       alleged patent misuse, ChromaDex purged it by canceling the mandatory use provisions
             6       in its supply agreements and crediting or covenanting to return all royalties paid by its
             7       customers. By doing so, however, ChromaDex did not and does not concede that the
             8       mandatory use provisions or royalty provisions were in any way improper.
             9             H.     Key Evidence in Opposition to Elysium’s Counterclaim for
                                  Restitution for Unjust Enrichment
           10
           11              As a remedy for its patent misuse claim, Elysium seeks restitution for its unjust
           12        enrichment claim. ChromaDex will put forth evidence that demonstrates that restitution
           13        for unjust enrichment is a quasi-contract cause of action that cannot stand without
           14        Elysium’s patent misuse claim. Elysium has also failed to put forward any evidence of
           15        damages for this counterclaim. To the extent Elysium was damaged, it was through
           16        payment of royalties, and ChromaDex (without admitting fault) has already covenanted
           17        to return those royalties to Elysium.
           18        IX.   SUMMARY          STATEMENT         OF     CHROMADEX’S           AFFIRMATIVE
                           DEFENSES
           19
           20              ChromaDex presently intends to assert the following affirmative defenses at trial.
           21              1.     Affirmative Defense No. 2: Elysium fails to state a claim upon which
           22                     relief can be granted.
           23              2.     Affirmative Defense No. 3: Elysium consented to and/or ratified any
           24                     actions that it now alleges to be unlawful.
           25              3.     Affirmative Defense No. 4: Elysium did not sustain any loss, damage,
           26                     harm, or detriment in any amount as a result of the allegations against
           27                     ChromaDex.
           28
  COOLEY LLP                                                                       CHROMADEX’S MEMORANDUM OF
ATTO RNEY S AT LAW
    SAN DIEGO
                                                              24.                   CONTENTIONS OF FACT AND LAW
                                                                                        8:16-CV-2277-CJC (DFMX)
                Case 8:16-cv-02277-CJC-DFM Document 299 Filed 08/29/19 Page 29 of 34 Page ID
                                                 #:14954


             1           4.    Affirmative Defense No. 5: Elysium acquiesced to any actions it now
             2                 alleged to be unlawful or wrongful.
             3           5.    Affirmative Defense No. 6: Elysium’s counterclaims are barred by the
             4                 doctrine of unclean hands.
             5           6.    Affirmative Defense No. 7: Elysium is barred from recovery, in whole or
             6                 in part, by the doctrine of laches, estoppel, election of remedies, and other
             7                 applicable equitable doctrines.
             8           7.    Affirmative Defense No. 8: Elysium has engaged in conduct and activities
             9                 with respect to the subject matter of this dispute by reason of which it has
           10                  waived any claims or demands.
           11            8.    Affirmative Defense No. 9: Elysium waived any claims under Section 3.7
           12                  of the NR Supply Agreement.
           13            9.    Affirmative Defense No. 10: Elysium’s claim under Section 3.7 of the NR
           14                  Supply Agreement is barred as a result of a unilateral or mutual mistake of
           15                  the parties regarding the applicable definition of current Good
           16                  Manufacturing Practices.
           17            10.   Affirmative Defense No. 11: Elysium’s breach of contract counterclaims
           18                  are barred because Elysium failed to substantially perform its contractual
           19                  obligations under the contracts and/or there was a failure of consideration.
           20            11.   Affirmative Defense No. 12: The counterclaims are barred because
           21                  Elysium would be unjustly enriched by any recovery against ChromaDex.
           22            12.   Affirmative Defense No. 13: ChromaDex has acted reasonably, in good
           23                  faith, and with innocent intent with respect to the conduct alleged.
           24            13.   Affirmative Defense No. 14: Elysium’s cause of action for declaratory
           25                  judgment of patent misuse is barred because ChromaDex has purged any
           26                  and all alleged patent misuse. Although ChromaDex denies Elysium’s
           27                  allegations constitute patent misuse as a matter of law, to eliminate an issue
           28                  from this litigation, to conserve the parties’ and the Court’s resources and
  COOLEY LLP                                                                     CHROMADEX’S MEMORANDUM OF
ATTO RNEY S AT LAW
    SAN DIEGO
                                                            25.                   CONTENTIONS OF FACT AND LAW
                                                                                      8:16-CV-2277-CJC (DFMX)
                Case 8:16-cv-02277-CJC-DFM Document 299 Filed 08/29/19 Page 30 of 34 Page ID
                                                 #:14955


             1                    to streamline this action, and without prejudice to ChromaDex’s arguments
             2                    and contentions, ChromaDex unequivocally renounced any rights to
             3                    collect, charge, or obtain royalties under the Trademark License and
             4                    Royalty Agreement with Elysium. ChromaDex likewise unequivocally
             5                    renounced any rights to charge, obtain, or collect royalties on sales of non-
             6                    trademark bearing NIAGEN from customers other than Elysium, or to
             7                    require the use of its trademarks under any such agreement. These
             8                    voluntary steps taken by ChromaDex were intended to moot Elysium’s
             9                    allegation and counterclaim for a declaratory judgment that ChromaDex
           10                     has misused any of its patents. Such counterclaim should be promptly
           11                     voluntarily dismissed by Elysium, or dismissed sua sponte by the Court
           12                     based on the unequivocal terminations and renouncements made by
           13                     ChromaDex.
           14              14.    Affirmative Defense No. 15: Elysium’s cause of action for declaratory
           15                     judgment of patent misuse is moot.
           16              15.    Affirmative Defense No. 16: ChromaDex seeks to offset any damages
           17                     owed to Elysium, if any, by the amount Elysium owes to ChromaDex.
           18              ChromaDex continues to evaluate whether it will maintain or abandon these
           19        affirmative defenses prior to trial. ChromaDex will meet and confer with opposing
           20        counsel regarding the remaining affirmative defenses and will provide more detail about
           21        its affirmative defenses with the jury instructions and other proposed pre-trial
           22        documents that the Court has ordered filed on September 9, 2019. (Dkt. 220.)
           23        X.    ANTICIPATED EVIDENTIARY ISSUES
           24              In addition to any disputes regarding the admissibility or relevance of specific
           25        testimony or exhibits that the parties may raise, the parties have raised the evidentiary
           26        issues below.
           27
           28
  COOLEY LLP                                                                       CHROMADEX’S MEMORANDUM OF
ATTO RNEY S AT LAW
    SAN DIEGO
                                                               26.                  CONTENTIONS OF FACT AND LAW
                                                                                        8:16-CV-2277-CJC (DFMX)
                Case 8:16-cv-02277-CJC-DFM Document 299 Filed 08/29/19 Page 31 of 34 Page ID
                                                 #:14956


             1           ChromaDex:
             2           1.    Exclusion of certain opinions by Dr. Cockburn regarding patent misuse.
             3                 Specifically, ChromaDex seeks to exclude this testimony because (a) Dr.
             4                 Cockburn does not define the relevant product market using an accepted
             5                 methodology applied to the facts, (b) Dr. Cockburn cannot offer legal
             6                 opinions disguised as expert testimony, and (c) Dr. Cockburn’s opinions
             7                 regarding anticompetitive effects are not based on economic analysis;
             8           2.    Exclusion of certain opinions by Dr. Cockburn about Elysium’s alleged
             9                 damages.    Specifically, ChromaDex seeks to exclude this testimony
           10                  because (a) Dr. Cockburn’s lost profit opinion invites rank speculation, and
           11                  (b) Dr. Cockburn’s cGMP opinion suffers from analytical gaps;
           12            3.    Exclusion of evidence and argument relating to Barry Honig, Michael
           13                  Brauser, and Philip Frost, including but not limited to any reference to (a)
           14                  investigation or litigation initiated by the U.S. Securities and Exchange
           15                  Commission, and (b) statements suggesting ChromaDex is or was
           16                  managed by or affiliated with “criminals”;
           17            4.    Exclusion of testimony, argument, or references to the spreadsheet sent to
           18                  Elysium by then-ChromaDex CEO Frank Jaksch on June 13, 2016 as
           19                  “fraudulent”; and
           20            5.    Exclusion of evidence or argument to the jury relating to ChromaDex
           21                  termination of contract terms with, and its refund of royalty payment to,
           22                  some of its customers in an attempt to purge any alleged patent misuse or
           23                  alleged anticompetitive effects.
           24            Elysium:
           25            1.    Exclusion of evidence and argument related to the personal conduct of
           26                  Elysium personnel;
           27            2.    Exclusion of certain opinions of Lance Gunderson methodology for
           28                  analyzing trade secret misappropriation damages, including apportionment
  COOLEY LLP                                                                    CHROMADEX’S MEMORANDUM OF
ATTO RNEY S AT LAW
    SAN DIEGO
                                                           27.                   CONTENTIONS OF FACT AND LAW
                                                                                     8:16-CV-2277-CJC (DFMX)
                Case 8:16-cv-02277-CJC-DFM Document 299 Filed 08/29/19 Page 32 of 34 Page ID
                                                 #:14957


             1                     of damages flowing from Elysium’s and Morris’s trade secret
             2                     misappropriation; and
             3              3.     Exclusion of the Supplemental Expert Report of Dr. Carla Kagel.
             4       XI.    BIFURCATION OF ISSUES
             5              The parties met and conferred with respect to bifurcation of Elysium’s
             6       counterclaims for patent misuse and unjust enrichment. The parties agree that patent
             7       misuse is an equitable claim and should be adjudicated by the Court rather than the jury.
             8       Cordance Corp. v. Amazon.com, Inc., 2009 WL 2252556, at *1 (D. Del. July 28, 2009)
             9       (noting that patent misuse is an equitable defense, if tried to a jury, is “noted to be
           10        fraught with potential abuse, including ‘unfair prejudice, confusion of issues, or
           11        misleading the jury,’ resulting in the loss of ‘fundamental fairness of the
           12        adjudication.’”). The parties agree that because Elysium’s counterclaim for unjust
           13        enrichment is pled as a remedy for patent misuse, the Court should retain and decide
           14        that issue too.
           15               To avoid confusing or misleading the jury, ChromaDex respectfully requests the
           16        Court bifurcate Elysium’s counterclaims for patent misuse and unjust enrichment, to be
           17        heard separately by the Court.
           18        XII. JURY TRIAL
           19               Other than ChromaDex’s request that the Court bifurcate and separately hear
           20        Elysium’s counterclaims for patent misuse and unjust enrichment, all issues in this case
           21        are to be tried to a jury. Both parties’ operative complaints filed in this case demand a
           22        jury trial.
           23        XIII. ISSUES OF LAW
           24               ChromaDex identifies the following issues of law that are in dispute:
           25               1.     Apportionment of Trade Secret Damages. Elysium asserts that trade
           26                      secret damages must be apportioned on a trade-secret-by-trade-secret
           27                      basis. ChromaDex maintains that it is not required to apportion trade
           28                      secrets on an individualized basis, nor is it feasible to do so here when
  COOLEY LLP                                                                       CHROMADEX’S MEMORANDUM OF
ATTO RNEY S AT LAW
    SAN DIEGO
                                                              28.                   CONTENTIONS OF FACT AND LAW
                                                                                        8:16-CV-2277-CJC (DFMX)
                Case 8:16-cv-02277-CJC-DFM Document 299 Filed 08/29/19 Page 33 of 34 Page ID
                                                 #:14958


             1                    Elysium’s cumulative misappropriation supports ChromaDex’s theory of
             2                    damages. BladeRoom Grp. Ltd. v. Emerson Elec. Co., 331 F. Supp. 3d
             3                    977, 989 (N.D. Cal. 2018) (California “does not require an apportionment
             4                    of damages” among trade secrets.).
             5             2.     Interpretation of “Fiduciary.” Elysium and Morris have taken the
             6                    position that Morris, as Vice President of ChromaDex, was not a fiduciary
             7                    because he was not a “C-Suite” executive. ChromaDex asserts that as an
             8                    officer with managerial responsibilities, Morris was a ChromaDex
             9                    fiduciary. GAB Bus. Servs., Inc. v. Lindsey & Newsome Claim Servs., Inc.,
           10                     83 Cal. App. 4th 409, 420–21 (2000), disapproved of on other grounds by
           11                     Reeves v. Hanlon, 33 Cal. 4th 1140 (2004), (“[A]n officer who participates
           12                     in management of the corporation, exercising some discretionary
           13                     authority, is a fiduciary of the corporation as a matter of law.”).
           14        XIV. ATTORNEYS’ FEES
           15              Plaintiff prays for the recovery of attorney’s fees in this case. Plaintiff’s seeks
           16        attorneys’ fees in connection with its trade secret misappropriation claim under
           17        CUTSA, pursuant to California Civil Code § 3426.4.
           18              Elysium prays for attorneys’ fees in connection with its claims for declaratory
           19        judgment of patent misuse, and restitution for unjust enrichment.
           20        XV. ABANDONMENT OF ISSUES
           21              ChromaDex abandons the following affirmative defenses: No. 1 (standing) and
           22        No. 17 (statute of limitations).
           23
           24
           25
           26
           27
           28
  COOLEY LLP                                                                        CHROMADEX’S MEMORANDUM OF
ATTO RNEY S AT LAW
    SAN DIEGO
                                                               29.                   CONTENTIONS OF FACT AND LAW
                                                                                         8:16-CV-2277-CJC (DFMX)
                Case 8:16-cv-02277-CJC-DFM Document 299 Filed 08/29/19 Page 34 of 34 Page ID
                                                 #:14959


             1       Dated:   August 28, 2019         COOLEY LLP
             2                                        MICHAEL A. ATTANASIO (151529)
                                                      BARRETT J. ANDERSON (318539)
             3                                        CRAIG E. TENBROECK (287848)
             4                                        SOPHIA M. RIOS (305801)
                                                      JAYME B. STATEN (317034)
             5
             6
             7                                        /s/ Michael A. Attanasio
                                                      Michael A. Attanasio (151529)
             8
                                                      Attorneys for Plaintiff and Counter-Defendant
             9                                        ChromaDex, Inc.
           10
           11
           12
           13
           14
           15
           16
           17
           18
           19
           20
           21
           22
           23
           24
           25
           26
           27
           28
  COOLEY LLP                                                              CHROMADEX’S MEMORANDUM OF
ATTO RNEY S AT LAW
    SAN DIEGO
                                                       30.                 CONTENTIONS OF FACT AND LAW
                                                                               8:16-CV-2277-CJC (DFMX)
